DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 29, 2022, July 17, 2021, November 17, 2021 and February 22, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Shah (U.S. 2005/0026814) Diagnosis and Treatment of Human Kidney Disease in IDS dated May 29, 2020 lined through as having no relevance to current application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (U.S. 2013/0224936).

Regarding claim 16. Lee et al discloses a method of manufacturing a semiconductor device (FIG. 4-14) comprising: 
(a) preparing a semiconductor substrate (FIG. 4, items 100 and 140) having a main surface (FIG. 4, item 140), the main surface having a first region (FIG. 4, items 20 and 30) and a second region (FIG. 4, item 10); 
(b) forming a first protruding portion (FIG. 8, items 143 and 142) in the first region (FIG. 8, items 20 and 30) and a second protruding portion (FIG. 8, item 141) in the second region (FIG. 8, item 10) respectively; 
(c) forming a first element isolation film (FIG. 8, items 121 and 123) in the main surface (FIG. 8, items 143, 142) so as to surround the first protruding portion (FIG. 8, items 143 and 142) in a plan view, and a second element isolation film (FIG. 8, item 125) in the main surface (FIG. 8, item 141) so as to surround the second protruding portion (FIG. 8, item 141) in a plan view; 
(d) forming a first gate electrode (FIG. 9, item 163 in region 30) over the first protruding portion (FIG. 9, items 143 and 142) via a first insulating film (FIG. 9, item 161) in the first region (FIG. 9, item 20 and 30); 
2(e) forming a second gate electrode (FIG. 9, item 163 in region 20) over the first protruding portion (FIG. 8, items 143 and 142) via a second insulating film (FIG. 8, items 161) in the first region (FIG. 9, items 20 and 30) such that the second gate electrode (FIG. 9, item 163 in region 20) is adjacent (FIG. 9, item 163 in region 30 is adjacent to item 163 in region 20) to the first gate electrode (FIG. 9, item 163 in region 30); 
(f) forming a third gate electrode (FIG. 9, item 163 in region 10) over the second protruding portion (FIG. 9, item 141) via a third insulating film (FIG. 9, item 161) in the second region (FIG. 9, item 10); and 
(g) forming first semiconductor regions in the first protruding portion exposed from the first gate electrode and the second gate electrode ([0082]), and second semiconductor regions in the second protruding portion exposed from the third gate electrode ([0082]), 
wherein the first protruding portion has a first height (FIG. 8, item H3) from a top surface of the first element isolation film to a top surface of the first protruding portion in a region overlapped with the first gate electrode (FIG. 9, item 163 in region 30), 
wherein the first protruding portion has a second height (FIG. 8, item H2) from the top surface of the first element isolation film to the top surface of the first protruding portion in a region overlapped with the second gate electrode (FIG. 9, item 163 in region 20), 
wherein the second protruding portion has a third height (FIG. 8, item H1) from a top surface of the second element isolation film to a top surface of the second protruding portion, and 3wherein the first height, the second height, and the third height are lower in this order (FIG. 8, Item H3>H2>H1).

Regarding claim 17. Lee et al discloses all the limitations of the method of manufacturing a semiconductor device according to claim 16 above.
Lee et al further discloses wherein the first protruding portion (FIG. 12, item 143a) has a first width (FIG. 12, item W1) in a first direction perpendicular to an extension direction of the first protruding portion (FIG. 12, item 143a), in a region (FIG. 12, item 30) overlapped with the first gate electrode (FIG. 12, item 163 in region 30), 
wherein the first protruding portion (FIG. 12, item 142b) has a second width (FIG. 12, item W2) in the first direction, in a region overlapped with the second gate electrode (FIG. 12, item 163 in region 20),
wherein the second protruding portion has a third width (FIG. 12, item W3) in a second direction perpendicular to an extension direction of the second protruding portion, in a region (FIG. 12, item 10) overlapped with the third gate electrode (FIG. 12, item 163 in region 10), and 
wherein the first width (FIG. 12, item W1), the second width (FIG. 12, item W2), and the third width (FIG. 12, item W3) are smaller in this order (FIG. 12, item W1>W2>W3).

Regarding claim 21. Lee et al discloses all the limitations of the method of manufacturing a semiconductor device according to claim 16 above.
Lee et al further discloses wherein the first gate electrode, the second gate electrode, and the first semiconductor regions form a memory cell ([0092], i.e. Referring to FIG. 14, a memory cell of a SRAM device may consist of first and second access transistors Q1 and Q2, first and second driver transistors, or first and second pull-down transistor, Q3 and Q4, and first and second load transistors, or first and second pull-up transistors, Q5 and Q6. Here, the access transistors Q1 and Q2, the driver transistors Q3 and Q4, and the load transistors Q5 and Q6 may be finFETs similar or the same as those manufactured according to embodiments of the inventive concepts.).  

Regarding claim 22. Lee et al discloses all the limitations of the method of manufacturing a semiconductor device according to claim 16 above.
Lee et al further discloses wherein the third gate electrode and the second semiconductor regions form a transistor ([0083], i.e. As described above, since the overlapped areas of the gate electrode 163 and the first to third semiconductor fins 141, 142, and 143 are different from each other, fin field effect transistors (finFETs) may be formed on the first to third active regions 10, 20, and 30, respectively).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. 2013/0224936) as applied to claim 17 above, and further in view of Yu et al (U.S. 2006/0081910).

Regarding claim 18. Lee et al discloses all the limitations of the method of manufacturing a semiconductor device according to claim 17 above.
Lee et al discloses the first and second insulating layers (FIG. 12, item 161).
Lee et al fails to explicitly disclose wherein a thickness of the second insulating film is larger than a thickness of the first insulating film.
However, Yu et al teaches wherein a thickness of the second insulating film is larger than a thickness of the first insulating film ([0051], i.e. insulator 1216 under the control gate 1204 is thicker than tunnel oxide 1214).
Since Both Lee et al and Yu et al teach semiconductor devices, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of manufacturing a semiconductor device as disclosed in Lee et al with the wherein a thickness of the second insulating film is larger than a thickness of the first insulating film as disclosed by Yu et al.  The use of the insulator under the control gate is thicker than tunnel oxide in Yu et al provides for sustaining the stress and have better reliability (Ye et al [0051]). 

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. 2013/0224936) as applied to claim 16 above, and further in view of Toba et al (U.S. 2010/0264479).

Regarding claim 19. Lee et al discloses all the limitations of the method of manufacturing a semiconductor device according to claim 16 above.
Lee et al discloses the first and second insulating layers (FIG. 12, item 161).
Lee et al fails to explicitly disclose wherein the second insulating film is a stacked film forming a first silicon oxide film and a silicon nitride film in this order.
However, Toba et al teaches wherein the second insulating film is a stacked film forming a first silicon oxide film and a silicon nitride film in this order ([0059], i.e. the insulating film 6 is composed of an ONO (oxide-nitride-oxide) film having the silicon oxide film 6a, silicon nitride film 6b and silicon oxide film 6c stacked one after another in the order from the side of the memory gate electrode MG.).
Since Both Lee et al and Toba et al teach memory cells, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of manufacturing a semiconductor device as disclosed in Lee et al with the wherein the second insulating film is a stacked film forming a first silicon oxide film and a silicon nitride film in this order as disclosed by Toba et al.  The use of the insulating film is composed of an ONO (oxide-nitride-oxide) film having the silicon oxide film, silicon nitride film and silicon oxide film 6c stacked one after another in the order from the side of the memory gate electrode MG in Toba et al provides for accumulating charges discretely so that it is excellent in the reliability of data retention (Toba et al [0003]).

Regarding claim 20. Lee et al discloses all the limitations of the method of manufacturing a semiconductor device according to claim 16 above.
Lee et al discloses the first and second insulating layers (FIG. 12, item 161).
Lee et al fails to explicitly disclose wherein the second insulating film is a stacked film forming a first silicon oxide film, a silicon nitride film, and a second silicon oxide film in this order.
However, Toba teaches wherein the second insulating film is a stacked film forming a first silicon oxide film, a silicon nitride film, and a second silicon oxide film in this order ([0059], i.e. the insulating film 6 is composed of an ONO (oxide-nitride-oxide) film having the silicon oxide film 6a, silicon nitride film 6b and silicon oxide film 6c stacked one after another in the order from the side of the memory gate electrode MG.).
Since Both Lee et al and Toba et al teach memory cells, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of manufacturing a semiconductor device as disclosed in Lee et al with the wherein the second insulating film is a stacked film forming a first silicon oxide film and a silicon nitride film in this order as disclosed by Toba et al.  The use of the insulating film is composed of an ONO (oxide-nitride-oxide) film having the silicon oxide film, silicon nitride film and silicon oxide film 6c stacked one after another in the order from the side of the memory gate electrode MG in Toba et al provides for accumulating charges discretely so that it is excellent in the reliability of data retention (Toba et al [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishida et al (U.S. 2014/0239377) discloses a control gate, memory gate, and a peripheral circuit region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822